           Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 MIDSHIP PIPELINE           §
 COMPANY, LLC,              §
                            §
           Plaintiff,       §               Case Number: 5:18-cv-858-G
                            §
              vs.           §               Judge: Hon. Charles Goodwin
                            §
 TRACT NO. CN-0004.000,     §
 1.504 ACRES OF LAND, MORE §
 OR     LESS,     PERMANENT §
 EASEMENT IN CANADIAN §
 COUNTY, OKLAHOMA, et al.,  §
            Defendants.     §

 PLAINTIFF MIDSHIP PIPELINE COMPANY LLC’S EMERGENCY MOTION
FOR CONTEMPT AGAINST DEFENDANTS SANDY CREEK FARM, LLC AND
                CENTRAL LAND CONSULTING, LLC

      1.       Plaintiff Midship Pipeline Company LLC (“Midship”) files this Emergency

Motion for Contempt against Defendants Sandy Creek Farms, LLC (“Sandy Creek”) and

Central Land Consulting, LLC (“CLC) (collectively, “Defendants”), seeking to have this

Court hold Defendants in contempt and grant other relief as necessary to restrain

Defendants’ further violation of this Court’s Stipulated Order on Plaintiff Midship

Pipeline Company LLC’s Emergency Motion For Contempt And For Temporary

Restraining Order issued on June 26, 2020 (Doc. No. 706). Midship further moves this

Court for an order directing Defendants to comply with the terms of the Order, which, in

pertinent part, granted Midship an immediate right of entry and access to the easements

identified as Tract Nos. GR-0336.000, GR-0338.000, GR-0340.000, and GR-0340.010 in
            Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 2 of 10




the Second Amended Verified Complaint and exhibits thereto (the tracts are individually

referred to herein by applicable Tract number; and the easements are collectively referred

to herein as the “Easements”). Midship also seeks to recover its attorneys’ fees and costs

in preparing and presenting this Motion. In support of this Emergency Motion for

Contempt, Midship shows as follows:

       2.       Sandy Creek is the owner and CLC is the alleged option holder on the Tracts

at issue. Midship filed a Verified Complaint for Condemnation against Defendants.

Midship is the holder of a Certificate of Public Convenience and Necessity (“Certificate”)

issued on August 13, 2018, by the Federal Energy Regulatory Commission (“FERC”). The

Certificate confers upon Midship the right to, inter alia, construct a natural gas pipeline

(the “Natural Gas Pipeline”) under and across the lands of various landowners in the state

of Oklahoma.

       3.       On February 6, 2019, this Court entered an Order granting Midship

immediate access to and possession of all the easements more particularly described in the

Verified Complaint and Amendment thereto (“Order”). ECF No. 613 at 10. The Order

applies to all parties, including Defendants, and in pertinent part, states as follows:

       For these reasons, the Court determines that Midship has met each of the
       elements necessary for issuance of a preliminary injunction. Midship is
       awarded immediate possession of the Easements to enable commencement
       of on-site preconstruction- and construction-related activities and to operate
       and maintain the Pipeline pending final determination of just compensation.

Id. Midship has posted a security deposit, and entered onto the Easements and commenced

construction of its pipeline thereon.




                                              2
           Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 3 of 10




      4.       On June 5, 2020, Midship filed with this Court an Emergency Motion for

Contempt and for Temporary Restraining Order against Defendants alleging that

Defendants interfered with Midship’s possession and use of the Easements by, inter alia,

intermittently flooding the Easements (the “Emergency Motion”). See Doc. No. 693.

Affidavits/Declarations in support of the Emergency Motion are incorporated herein in

full. One of the allegations of the Emergency Motion was flooding of the Easements by

Defendants’ pressurizing a ruptured waterline causing a temporary cap installed within

the line near the point of rupture to fail and allowing substantial volumes of water to come

onto the Easements through the ruptured pipe. Id. Other allegations in support of the

Emergency Motion were that Defendants intentionally breached an earthen berm installed

by Midship’s contractor on one side of the easement to prevent water from flooding the

Easements from an adjacent field, in several locations, again flooding the Easements with

water. The Court held a hearing on the Emergency Motion on June 26, 2020. After the

hearing, the parties entered into a stipulation resulting in the Court issuing a Stipulated

Order (Doc. No. 706) that, in part, ordered:

      Defendants or any person or entity acting on their behalves or at their
      direction shall immediately cease and desist any actions to cause
      inundation of the Easements; however, Defendants shall not be
      required to alter their customary irrigation operations that do not
      interfere with Midship' s restoration of the Easements; however,
      Defendants are not obligated to control or change natural drainage or
      stormwater discharge upon the ground or that naturally overflows
      from the ponds solely as a result of rainfall. Notwithstanding the
      foregoing, Defendants shall not irrigate, release, pump, or
      discharge water or any other substance in any location that can
      reasonably interfere with the restoration work. . . .



                                            3
          Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 4 of 10




     Defendants or any person or entity acting on their behalves or at their
     direction shall not take any action or engage in any other activity
     that will cause additional costs or delay in Midship's restoration
     of the Easements.
Id. at p. 3. (emphasis added).

     5.       After the issuance of the Stipulated Order, Midship and its contractors

resumed restoration work on the Easements and have been working diligently to complete

surface restoration on the Easements on Tract No. GR-0338.000. However, on July 28,

2020, the repaired waterline traversing the Easements began seeping into the restored

portion of the Tract from the area where the water pipeline crosses the Easements and

where the repair to the line located. See Exhibit 1, Declaration of Angel Elicerio

(“Elicerio Declaration”).        Specifically, on July 28, 2020, Midship contractor’s

superintendent Angel Elicerio observed elevated activity of Steve Barrington and others

off Midship’s Easements. See Elicerio Declaration at ¶1. Between 4 and 5 pm on July

28, 2020, Elicerio’s crew noticed water seeping out of the ground in the location where

the Sandy Creek Farm 8” water line crosses the Easements. Id. at ¶3. To prevent any

ground disturbance, no work had been performed over the water line by the crew without

use of protective matting. Id. At the same time, Elicerio and his crew could hear

Defendants’ booster pump running, while no active irrigation was occurring to explain

the running of the pump. Id. at ¶4.

     6.       Requests to the Defendants to shut off the flow of water onto the Easements

were not honored and water continues to seep from the water line within the Easements.

     7.       Further on July 28, 2020, Steve Barrington threatened both Midship’s


                                             4
        Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 5 of 10




contractor’s employees and even a sheriff’s deputy. See Eliceirio Declaration at ¶¶ 4-6;

See Ex. 2—Statement received from Officer Shannon Farnan. Midship is awaiting the

completion of the formal police report and a statement from Deputy Peek and will provide

same to the Court once it is obtained.

      8.     Shannon Farnan, an off-duty officer retained to provide security at the Tract,

arrived at the Easements and was shown where water was seeping on the Easement from

under the mulch. See Ex. 2 (witness statement of Farnan-signed declaration is in transit

and will be filed as supplemental evidence). Farnan was advised that a valve on the

property off the Easement had to be turned off to stop the flow of water. See Ex. 2. Farnan

relayed that he was informed that the crew observed via a drone that a pipe was missing

and wiring disconnected at the pivot a few days ago, as seen through drone imaging. In

a phone call placed by Farnan and his fellow security officer Chris Looney, to Ken

Barrington, one of the Sandy Creek Farm owners, asking him to turn the valve off, Ken

Barrington asserted that the valve was under water and could not be turned off until the

water is drained from the pond. Deputy Peek of the Grady County Sheriff’s Office, who

was called to respond to the situation arrived on the Easement and Farnan explains what

occurred upon his arrival:

     While Midship employees were filling out statements, a white Ford F-250
     pulled down. Deputy Peek approached the vehicle and spoke to the
     occupants who exited. After a short while Deputy Peek asked me to show the
     man, who I later learned to be Steve, the leak in the right of way. While
     walking to the right of way, Deputy Peek and Steve got into an argument.
     Deputy Peek said something to the effect of, you might be used to being the
     boss but you’re not my boss. Steve walked back to his truck and left with his
     passenger. Afterwards, Deputy Peek told us that Steve had said something
     to the effect of, The next person he felt threatened by he would fill full of


                                            5
          Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 6 of 10




     holes.

See Ex. 2. To avoid any possible confrontation, Midship employees and contractors left

the Easements when they saw three Defendants’ vehicles returning to the Easements. See

Ex. 2. This was not Steve Barrington’s first reference to shooting people. Months earlier

during easement dewatering operations, Mr. Barrington told one of Midship’s inspectors

that if Mr. Barrington came back out there and found dewater still occurring he would

give everyone “lead poisoning.” This statement was made in the presence of a security

officer. Due to these threats, Midship was forced to hire additional security and law

enforcement personnel to stay on the Easements to insure the safety of Midship and

contractor personnel.

     9.       Since the Court entered its June 26, 2020 Order, two other incidents occurred,

which precede the recent water seepage issue: Steve Barrington appeared on the easement

during restoration in the vicinity of heavy equipment and caused safety concerns and on

or about July 22, 2020, someone cut Strike’s drainage lines and removed filter bags from

the Easements. Defendants’ counsel was notified of these incidents and there were no

other post order incidents until the July 28, 2020 water seepage incident. Midship is still

investigating and collecting information with respect to the July 28, 2020 incident and

will be prepared to present police reports and testimony at a hearing on this Motion.

     10.      Defendants’ conduct is once again delaying Midship and its contractors from

completing its restoration activities on the easement area on Tract No. GR-0338.000.

     11.      Defendants’ actions have substantially increased construction and restoration




                                             6
        Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 7 of 10




costs associated with this Tract No. GR-0338.000. If there is no further interference with

Strike’s restoration activities, weather permitting, restoration can be completed in less

than a week on the Sandy Creek Farm easements.         It is difficult if not impossible for

Midship to calculate the increased costs of restoration of the easement area on Tract No.

GR-0338.000 due to Defendants’ continued interference with Midship’s possession and

use of the easement area. These increased costs cannot be calculated with any reasonable

degree of certainty. Due to Defendants’ wrongful conduct, restoration that should have

been completed long ago, has been stalled for over six months, with Midship and its

contractors repeatedly being forced to dewater the easement area on Tract No. GR-

0338.000, and then performing what limited amount of work that can be accomplished

prior to Sandy Creek re-flooding the Easements. In addition to the delays caused by the

constant requirement that the Easements on Tract GR-0338.000 be dewatered and dried

out, the constant re-flooding of the Easements has required Midship and its contractors to

perform certain aspects of restoration over and over again—e.g. the leveling of the

easement area, segregation of topsoil and subsoils, removal of silt deposited on the

Easements, etc.

      12.    If Defendants are not immediately restrained from taking actions to impede

or delay the restoration operations on the Easements on Tract No. GR-0338.000, Midship

will never be able to fully complete restoration of the Easements.

      13.    Defendants’ actions constitute an impermissible interference with Midship’s

possession of the Easements on Tract No. GR-0338.000 and its rights granted by the

Court, and are in direct violation of the Stipulated Order. Midship has a clear right to be



                                            7
         Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 8 of 10




upon Sandy Creek’s property pursuant to the terms of the Court’s Orders. Such right is

independent of whether the parties have agreed as to the amount of just compensation due

to Defendants or any terms of a proposed written permanent easement.

       WHEREFORE, Plaintiff Midship Pipeline Company, LLC respectfully requests

that this Court enter an order that provides the following relief:

       (a)    Finding Sandy Creek and CLC in contempt of the Stipulated Order;

       (b)    Ordering Sandy Creek (including its representatives and/or principals) to (i)

              immediately turn off any pump connected to the water line which traverses

              the Easements and to not turn on that pump until Midship demobilizes from

              the easements after restoration is completed, and (ii) cease and desist from

              taking any other actions to inundate Easements on Tract No. GR-0338.000

              with water, or otherwise interfere with the restoration work;

       (c)    Restraining Sandy Creek (including its representatives and/or principals)

              from destroying or tampering with any device, including earthen berms or

              other flood control devices, that are located on the Easements whose

              principal purpose is to keep the Easements dry enough for restoration

              activities to be completed thereon and from entering upon the Easements

              until Midship and its contractors demobilize from same after completion of

              restoration;

       (d)    Restraining    Sandy    Creek    representatives   and/or   principals   from

              threatening,    assaulting, harassing, or stalking Midship employees,

              contractors or representatives or approaching any of them on the Easement



                                              8
  Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 9 of 10




      and from entering upon the Easements until Midship and its contractors

      demobilize from the Easements after completion of restoration operations;

(e)   Awarding Midship its attorneys’ fees and costs for preparing and pursuing

      this Motion; and

(f)   Granting Midship such other and further relief as is just and proper.

                                  Respectfully submitted,

                                  /s/ Thomas A. Zabel
                                  Thomas A. Zabel (Attorney in charge)
                                  Texas Bar No. 22235500
                                  tzabel@zflawfirm.com
                                  Vadim Bourenin
                                  Texas Bar No. 24076284
                                  vbourenin@zflawfirm.com
                                  1135 Heights Boulevard,
                                  Houston, TX 77008
                                  713-802-9117 (telephone)
                                  713-802-9114 (facsimile)
                                  and

                                  WILLIAMS, BOX, FORSHEE & BULLARD,
                                  PC
                                  David M. Box, OBA #21943
                                  Mason J. Schwartz, OBA #32864
                                  522 Colcord Drive
                                  Oklahoma City, OK 73102-2202
                                  405-232-0080 (telephone)
                                  405-236-5814 (facsimile)
                                  box@wbfblaw.com
                                  dmbox@wbfblaw.com
                                  and

                                  HALL, ESTILL, HARDWICK,
                                  GABLE, GOLDEN & NELSON, P.C.
                                  Mark Banner, OBA #13243




                                     9
           Case 5:18-cv-00858-G Document 716 Filed 08/03/20 Page 10 of 10




                                        320 North Boston, Suite 200
                                        Tulsa, OK 74103-3706
                                        Telephone: (918) 594-0432
                                        Facsimile: (918) 594-0505
                                        Email: mbanner@hallestill.com

                                         Attorneys for Plaintiff
                                         Midship Pipeline Company, LLC



                                       Declaration

       Pursuant to 28 U.S.C. § 1746, I declare and certify under penalty of perjury under
the laws of the United States of America that I have reviewed the foregoing motion and the
factual statements made in paragraphs l land 12 thereof are within my personal knowledge
and true and correct.


                                                     ickham

                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing has been filed and served via
 this Court's ECF/CM system on all the counsel of record.


                                                      ls/Thomas Zabel
                                                       Thomas Zabel




                                             10
